Citation Nr: 1819759	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  06-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a total rating based on individual unemployability (TDIU) due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, prior to August 7, 2013.

2. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. §1114(s), from August 7, 2013. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

These matters have come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision in which the RO confirmed and continued a 10 percent rating for the Veteran's service-connected deformity, nasal septum with deformity of the nose, post-operative.  The Veteran perfected a timely appeal. See September 2005 Notice of Disagreement; December 2006 Statement of the Case; December 2006 Substantive Appeal (VA Form 9).

By way of procedural history, during the pendency of the appeal, the RO issued a July 2009 rating decision that granted service-connection for vasomotor rhinitis, as secondary to the post-operative nasal septum deformity, effective from January 21, 2009.  The RO explained, in the July 2009 rating decision, that the Veteran's vasomotor rhinitis did not meet the criteria for a compensable rating under applicable diagnostic criteria (i.e., Diagnostic Codes 6522, 6523), that a noncompensable rating was based on the Veteran being diagnosed with this condition (see, e.g., 38C.F.R. §4.31 (zero percent evaluations)), and that this condition would be combined with the Veteran's service-connected post-operative nasal septum deformity because his rhinitis was caused by that condition.  Hence, in the July 2009 rating decision, the RO re-characterized the disability as post-operative nasal septum deformity with vasomotor rhinitis.

In May 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the record. 

This case was previously before the Board and was remanded in August 2011 and December 2012 for further development of the record.  

While the case was in a remand status, the RO issued a June 2015 rating decision that granted service connection for chronic sinusitis (as secondary to the service-connected post-operative nasal septum deformity with vasomotor rhinitis), evaluated at 30 percent disabling, effective from May 26, 2011; and granted a temporary total rating pursuant to 38C.F.R. §4.30, for the post-operative nasal septum deformity with vasomotor rhinitis, beginning June 22, 2012 (the date that the Veteran underwent open septorhinoplasty with goretex graft surgery) and ending December 31, 2012, with the 10 percent rating restored effective from January 1, 2013.  This represented a full grant of benefits as to this issue.  

This case was most recently before the Board in February 2016, at which time it (1) denied an evaluation in excess of 10 percent for service-connected post-operative nasal septum deformity with vasomotor rhinitis; (2) granted a separate 10 percent rating for nasal disfigurement, diagnosed as saddle nose, as a residual disability associated with the post-operative nasal septum deformity with vasomotor rhinitis; and (3) remanded the inferred issues of entitlement to a TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, and entitlement to SMC pursuant to 38U.S.C.A. §1114(s) for further development of the record.  

With respect to the TDIU issue, during the course of this appeal, the Veteran has made claims regarding the adverse impact his service-connected post-operative nasal septum deformity with vasomotor rhinitis and chronic sinusitis/sinus headaches has had on his employment status. See, generally, statements from the Veteran and "buddy statements" of record. 

The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability or disabilities on appeal-in this case, the Veteran's post-operative nasal septum deformity with vasomotor rhinitis and service-connected obvious nasal saddle disfigurement. See Rice v. Shinseki, 22 Vet. App. 447, 454-455(2009)(when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  

Accordingly, in light of the ruling in Rice, the Board inferred a claim for TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement. Id.  In February 2016, the Board remanded this inferred issue in order to provide the Veteran appropriate notice regarding the TDIU claim; to obtain a VA opinion concerning the functional impact of his service connected disabilities; and to adjudicate the claim with consideration of 38C.F.R. §4.16(b).  

In its February 2016 remand the Board likewise found that, for the period beginning August 7, 2013, the issue of entitlement to SMC pursuant to 38 U.S.C.A. §1114(s) had been reasonably raised by the record. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  This inferred issue was thus remanded for further development as well.  

The AOJ substantially complied with the Board's February 2016 remand instructions by contacting the Veteran and requesting that he provide additional information concerning his claims and unemployability, along with VA Forms 21-8490 and 21-4192; providing a December 2016 VA opinion; and adjudicating the issues in a December 2017 SSOC.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  For the period prior to August 7, 2013, the schedular criteria for a TDIU are not met, and the evidence of record does not show that the impairment caused by the Veteran's service-connected connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement warrant referral for extraschedular consideration.

2.  For the period beginning August 7, 2013, the Veteran has a total rating for depressive disorder; the most competent and probative evidence does not show that his remaining service-connected disabilities (post-operative nasal septum deformity with vasomotor rhinitis, obvious nasal saddle disfigurement and chronic sinusitis) render him unemployable.


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2013, the criteria for assignment of TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

2. For the period from August 7, 2013, the criteria for entitlement to SMC have not been met.  38 U.S.C. §§ 1114 (s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes, the February 2016 Board remand directed the RO to provide the Veteran with an Application for Increased Compensation Based on Unemployability in connection with his inferred claim for TDIU.  The RO mailed the Veteran letters in March 2016 and August 2016, which included a copy of the Application for Increased Compensation Based on Unemployability.  The letters directed the Veteran to complete and return the form as soon as possible.  To date, the Veteran has not returned a copy of the Application for Increased Compensation Based on Unemployability.  Therefore, the Board finds that the RO complied with the December 2012 Board remand. 

Thus, with respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. TDIU Prior to August 7, 2013

As noted above, the issue of entitlement to a TDIU due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, prior to August 7, 2013, has been raised as part and parcel of the claim for an increased rating for such. See Rice, supra.  Again, the nasal septum deformity with vasomotor rhinitis and nasal saddle disfigurement are the only underlying disabilities at issue in this appeal.  As explained in the Introduction portion of this decision, the evaluation for the service-connected chronic sinusitis was not appealed.  Accordingly, although service connection was also in effect for chronic sinusitis/sinus headaches for the period prior to August 7, 2013, consideration of such in the context of the present Rice TDIU claim is not appropriate.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

However, 38 C.F.R. § 4.16 (b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

Prior to August 7, 2013, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was no more than 40 percent and therefore the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met.  

Consequently, he is not eligible for a TDIU on a schedular basis for this period, and the only question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16 (b). 

The Board may not assign an extraschedular rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis. Id.; 38 C.F.R. § 4.16 (b). 

As discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement for the period prior to August 7, 2013.  

Factual Background

An October 2004 VA examination indicated that the Veteran's deviated nasal septum condition had not resulted in any time lost from work.  He endorsed problems breathing through the nose at all times.  

A December 2006 SSA Disability Determination and Transmittal reflects a primary diagnosis of disorders of the back and a secondary diagnosis of deafness.  

VA treatment records dated in 2006 reflect complaints of headaches, purulent nasal discharge, and difficulties breathing/nasal congestion at night.  An April 2006 ENT history and physical noted the Veteran as employable. 

A February 2007 Disability Examination (conducted for SSA purposes) shows that the Veteran alleged disability/unemployment due to neck and back pain.  It was noted that he had been working as a carpenter up until June 2006. 

March 2007 records from the Georgia Department of Labor reflect that the Veteran filed a disability claim as a result of degenerative joint disease, spondylosis, and status post exostectomy.  

VA treatment records dated in 2007 and 2008 reflect that the Veteran was attempting self-employment and taking small contracts (carpentry/painting). 

In January 2009, the Veteran's (former) employer, H.B., submitted a letter stating that he had employed the Veteran for the last five years and witnessed his severe problems with his nose and breathing.  He stated that the Veteran had been limited to part-time work due to his pain with complications.  H.B. submitted another letter noting that the Veteran could not handle his job well due to headaches, hip and back pain.  H.B. reported that the Veteran had not worked since 2007.  

A January 2009 VA examination reflects complaints of constant sinus problems, sinus headaches, nasal congestion, and interference breathing through the nose.  He reported incapacitating sinus episodes.  The examiner opined that the conditions had no effect on the Veteran's usual occupation or daily activities. 

An August 2009 SSA Disability Determination and Transmittal reflects that the Veteran was considered disabled as of January 2010 due to disorders of the back and affective/mood disorders.  Associated records show that the Veteran reported that he last worked in June 2007 and stopped working due to pain associated with his back, headaches and neck. 

A January 2010 disability examination (conducted for SSA) purposes reflects that the Veteran alleged disability due to back and neck pain. 

A September 2010 Spine VA examination reflects that the Veteran reported having severe functional impairment due to cervical and lumbar pain which resulted in difficulties with bending, lifting, climbing and prolong sitting. 

A July 2012 Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ examination reflects that the Veteran reported resulting functional impairment from his sinusitis and deviated septum as severe headaches, and an inability to breath, sleep or kiss his wife.  Notably, the VA examiner found that the Veteran's headaches were attributable to his sinusitis disability.  

Analysis 

The Board concludes that the totality of the evidence, to include the opinions supplied by the January 2009 and July 2012 VA examiners, the VA and private treatment records, and the Veteran's own statements, weighs against the claim for extraschedular TDIU referral prior to August 7, 2013.  

In this regard, the July 2009 VA examiner opined that the Veteran's nasal conditions had no effect on the Veteran's usual occupation.  The examination report did note incapacitating sinusitis/headache episodes; however, as discussed above, the inquiry here is limited to whether the Veteran's post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement precluded gainful employment prior to August 7, 2013.  The July 2012 VA examiner likewise acknowledged the Veteran's reports of sinus headaches and breathing problems, but, ultimately, he did not note any specific impairment affecting employment.  There are no medical opinions to contrary. 

The Board recognizes that the determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir. 2013).

In addition to the aforementioned medical opinions, the Veteran, himself, stated on numerous occasions (in connection with his SSA disability claims, workers' compensation claim, and in various VA examination reports/records), that his work limitations were the result of pain associated with multiple non-service connected orthopedic injuries/disabilities and sinusitis-related headaches.  The Board acknowledges the statement from the Veteran's former employer, H.B., concerning the impact of his breathing/nose problems on his ability to work; however, H.B. also stated that the Veteran could not handle his job well due to headaches, hip and back pain.  

The Veteran has not provided any additional evidence, lay or medical, to support a finding that he is unemployable due exclusively to the service-connected disabilities in question for the period prior to August 7, 2013. 

In short, the weight of the lay and medical evidence in this case is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due exclusively to his service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement for the period prior to August 7, 2013.  

Notably, pursuant to the Board's most recent remand instructions, the Veteran was sent notice in March 2016 and August 2016, which included VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  This form requests information regarding the Veteran's occupational and educational history, which is necessary to determine entitlement to TDIU.  However, the Veteran never submitted a completed copy of this form.  In such cases, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO. See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).

It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA. See 38 U.S.C.A. § 5107 (a); Olson v. Principi, 3 Vet. App. 480 (1992).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so. 

To summarize, the schedular criteria for TDIU are not met and the Veteran has not been shown to be unemployable as a result of his service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, prior to August 7, 2013.  Therefore, referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b) is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert, supra. 

II. SMC, As of August 7, 2013

The Veteran is in receipt of a 100 percent disability rating for depressive disorder, effective August 7, 2013.  The award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s). Bradley, at 293-94.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted. Bradley, at 293-94.  Indeed, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. Bradley, at 293-94.  

In the case at hand, however, the evidence does not support a finding that a TDIU may be awarded independently of the Veteran's major depressive disorder for the period beginning August 7, 2013.  

The Veteran, in addition to being service-connected for depressive disorder at a 100 percent evaluation, effective August 7, 2013, is also service-connected for chronic sinusitis (associated with post-operative nasal septum deformity with vasomotor rhinitis), evaluated as 30 percent disabling from May 26, 2011; nasal saddle disfigurement (associated with post-operative nasal septum deformity with vasomotor rhinitis), evaluated as 10 percent disabling from February 23, 2012; and post-operative nasal septum deformity with vasomotor rhinitis, evaluated as 10 percent disabling from January 1, 2013.  

An April 2016 VA examination report reflects that the Veteran reported that he last worked in 2004 and was unable to work due to multiple medical problems.  The examiner opined that, due to his vasomotor rhinitis, the Veteran "may have exacerbation of symptoms when working with respiratory irritants" and that he should limit or avoid working in settings where he is exposed to respiratory irritants.  The examiner noted that the Veteran should otherwise be able to work in a controlled setting or environment.  The examiner further opined that the service-connected conditions of post-operative nasal septal deformity with vasomotor rhinitis and chronic sinusitis would not preclude gainful sedentary or physical employment. 

A December 2016 VA examiner opined that the Veteran should avoid concentrated exposure to extreme cold/heat, fumes, odors, gases and poor ventilation due to his service-connected post-operative nasal septum deformity with vasomotor rhinitis, but that there were no exertional or postural or manipulative limitations due to the disabilities.  This opinion was based on the examiner's review of the Veteran's history, his medical records, and current examination. 

The Board concludes that the totality of the evidence, to include the opinions supplied by the April 2016, and December 2016 VA examiners, weighs against the claim for a TDIU (independently of the major depressive disorder), as of August 7, 2013.  The April 2016 and December 2016 VA examination reports, in pertinent part, essentially found that the Veteran should avoid working in certain environments where he would be exposed to irritants, but that he was not otherwise precluded from gainful sedentary or physical employment due his post-operative nasal septum deformity with vasomotor rhinitis, obvious nasal saddle disfigurement, and sinusitis.  The VA examiners offered their opinions after having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no medical opinions to contrary. 

The Veteran has not provided any additional evidence, lay or medical, to support a finding that he is unemployable due exclusively to the service-connected disabilities in question for the period beginning August 7, 2013. 

In short, the weight of the lay and medical evidence in this case is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected post-operative nasal septum deformity with vasomotor rhinitis, obvious nasal saddle disfigurement, and chronic sinusitis for the period beginning August 7, 2013.  

As the evidence does not support a finding that a TDIU may be awarded independently of the Veteran's major depressive disorder, the claim for entitlement to SMC pursuant to 38 U.S.C.A. §1114(s), from August 7, 2013, must be denied. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  


ORDER

Entitlement to a TDIU rating, due exclusively to the service-connected post-operative nasal septum deformity with vasomotor rhinitis and obvious nasal saddle disfigurement, prior to August 7, 2013, is denied. 

Entitlement to SMC pursuant to 38 U.S.C.A. §1114(s), from August 7, 2013, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


